Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 DETAILED ACTION
                                                 CLAIM OBJECTION
	The recited abbreviated “HSP” of claim 1 is objected and the examiner suggests “Hansen solubility parameter (HSP)” in line 10 of claim 1 (i.e., the first occurrence).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-97915 (June 21, 2018) in view of WO 2007/140477 A2 (Dec. 6, 2007).
English translated JP 2018 teaches a polyimide precursor solution composition comprising polyamic acid, ethylene glycol, nonionic detergent (surfactant), N,N-dimethyl acetamide and polymer particles at top of page 2 and in claim 1.  JP teaches polystyrene as one of the polymer particles in claim 2 which would meet the recited resin particles having 55 wt.% or more of a structural unit derived from a styrene derivative of claim 1 since the 55 wt.% or more as well as 70 wt.% or more of claim 11 would encompass 100 wt.% of styrene.
JP teaches a ratio of ethylene glycol and N,N-dimethyl acetamide being 6:4 to 4:6 in paragraph [0016] meeting the recited ratio of the solvents of claim 1.
JP teaches utilizing DMSO at bottom of the paragraph [0016]. 
JP teaches the instant method of claim 14 in paragraphs [0018-0019] and [0029].
JP 2018 further teaches a polyimide precursor composition comprising the recited amount of claim 10 in paragraph [0030].
The instant invention further recites a mixture of two solvents having a particular value of HSP distance such as a mixture of dimethyl sulfoxide (DMSO) and ethylene glycol used in the instant examples over JP.
WO teaches and equates various solvents including dimethyl acetamide and DMSO for the polyimide precursor solution composition in lines 20-24 of page 10. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize DMSO taught by WO in lieu of N,N-dimethyl acetamide of JP since WO teaches and equates various solvents including dimethyl acetamide and DMSO for the polyimide precursor solution composition and since JP further teaches utilizing DMSO absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The above modified mixture of DMSO and ethylene glycol would meet the recited relationship of the HSP of claims 1 and 2 and boiling point of claims 3-5 inherently.
Note that whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-97915 (June 2, 2018) in view of WO 2007/140477 A2 (Dec. 6, 2007) as applied to claims 1-11 and 14 above, and further in view of JP 6404028.
The instant claim 12 further recites an anionic surfactant over nonionic surfactant used by JP 2018-97915.
JP6404028 teaches and equates various dispersants (i.e., surfactants) such as anionic, nonionic and cationic in paragraph [0063] of English translation.  JP 6404028 teaches utilization of 0.5 wt.% of the surfactant in example 11 of paragraph [0096] of English translation.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize 0.5 wt.% of the surfactant taught by JP 6404028 in JP 2018-97915 and WO thereof since JP 2018-97915 teaches nonionic surfactant and since JP6404028 teaches and equates various dispersants (i.e., surfactants) such as anionic, nonionic and cationic and thus the anionic surfactant would be expected to act same or similar way absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-97915 (June 2, 2018) in view of WO 2007/140477 A2 (Dec. 6, 2007) as applied to claims 1-11 and 14 above, and further in view of a brochure for ethylene glycol by Sigmaaldrich.
The instant claim 13 further recites 0.2-2 wt.% of water over JP.
The instant specification and examples do not teach addition of the water for obtaining a polyimide precursor solution composition.  Thus, it deemed that at least the 0.2 wt.% of water would be impurity present in ethylene glycol.
The brochure shows that ReagentPlus grade of the ethylene glycol has a purity of 99% or more and the ethylene glycol is known to absorb water inherently.
Thus, the ethylene glycol used by JP 2018-97915 would be expected to have at least 0.2 wt.% of water as impurity absent showing otherwise.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-97915 (June 2, 2018) in view of WO 2007/140477 A2 (Dec. 6, 2007) as applied to claims 1-11 and 14 above, and further in view of EP 0532953 (March 24, 1998).
The instant claim 13 further recites 0.2-2 wt.% of water over JP.
EP teaches utilization of ethylene glycol and water for a polyimide precursor solution in line 14 of page 8.  EP teaches 3.3 wt.% of water in example 21 of page 14.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, utilization of 2 wt.% of water would have been obvious to one skilled in the art.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the instant amount of water taught by EP in JP and WO thereof since the ethylene glycol and water are known solvents for a polyimide precursor solution absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding the long list of solvents taught by EP at an upper portion of page 8, a prior art reference’s teaching, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list,  See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any specific formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art”); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005) (holding that list of fourteen optional ingredients anticipated claim reciting one ingredient in list).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762